Citation Nr: 1034965	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee postoperative 
meniscectomy and anterior cruciate ligament (ACL) reconstruction 
with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 2006, to July 5, 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO in 
April 2010.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

At his Board hearing, the Veteran waived agency of original 
jurisdiction (AOJ) consideration of VA treatment records 
associated with the claims file in March 2009, after the issuance 
of the January 2009 supplemental statement of the case.  38 
C.F.R. § 20.1304 (2009).  Additionally, following his Board 
hearing, the Veteran submitted additional evidence consisting of 
medical records.  A waiver of AOJ consideration was submitted in 
conjunction with such evidence.  Id.  Therefore, the Board may 
properly consider the VA treatment records as well as the newly 
received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has come before the VA asking that service connection 
be granted for a left knee disability.  The record reflects that 
prior to the Veteran's enlistment in 2006, he had undergone two 
left knee meniscal repairs.  Moreover, in 2002, an ACL 
reconstruction had been accomplished.  Despite these operations, 
the Veteran was allowed to enlist and in April 2006, the Veteran 
reported for basic training at Fort Jackson, South Carolina.  

Shortly after his arrival at Fort Jackson, the Veteran began 
experiencing pain and discomfort in the left knee.  The service 
treatment records indicate that the Veteran sought treatment and 
care for the condition and he was subsequently prescribed anti-
inflammatory medications along with rest.  Despite this 
treatment, within a few months it was determined by the U.S. Army 
that the Veteran should be discharged from service.  Said 
discharge ultimately occurred in July 2006.  Since that time, the 
Veteran has come before the VA claiming that his pre-existing 
service left knee disability was aggravated or made more 
debilitating by his service.  As such, he believes that service 
connection should be granted for said condition.

A review of the medical records indicates that the Veteran did 
undergo a VA medical examination in conjunction with this claim 
in May 2007.  At that time, the examiner did not have the 
Veteran's service treatment records before him.  As such, he 
noted in the examination report that he could not opine whether 
the Veteran's pre-existing service left knee disability had been 
aggravated by his military service.  Additionally, in an April 
2010 record, the Veteran's treating VA physician reported the 
Veteran's history as related by the Veteran and opined that that 
the Veteran had previous injury and previous surgery before he 
went into the military, but the history suggested that the 
military activities did aggravate his knee to some degree.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  A thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment (the complete claims folder) 
so that the disability evaluation will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

Here, there is evidence that the Veteran suffered from pain (and 
a possible injury) of the left knee while on active duty, he now 
suffers from a left knee disability, and he has provided written 
statements and testimony that suggest that his current knee 
disability was caused by or the result of his military service.  
Moreover, there is insufficient medical evidence contained in the 
claims folder that would allow the Board to decide the Veteran's 
claim.  In this regard, the Board notes that the May 2007 VA 
examiner failed to offer an opinion regarding the etiology of the 
Veteran's left knee disorder and the April 2010 statement from 
his physician is couched in speculative terms and offered without 
the benefit of the Veteran's relevant treatment records.  
Therefore, based upon the evidentiary record in the instant case, 
and in light of applicable law, the Board finds that such an 
examination should be afforded the Veteran before the Board 
issues a determination on the merits of his claim.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the Veteran 
and ask that he identify all sources of 
left knee treatment since his release from 
active duty, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records from the Topeka VA 
Medical Center dated from March 2009 to the 
present should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
or non-VA government treatment records are 
not successful, the RO/AMC should inform 
the Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  Once the Veteran's medical records have 
been obtained and included in the claims 
folder for review, the RO/AMC should 
schedule the Veteran for an appropriate VA 
examination of the left knee.  The 
examination should be accomplished by a 
physician who has not previously examined 
the Veteran.  The claims file must be 
reviewed by the examiner and the report 
should note that review.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all current 
diagnoses of the left knee.  Then, the 
examiner should offer an opinion on the 
following:

(A)  Is it least as likely as not that 
any currently diagnosed left knee 
disorder that pre-existed the 
Veteran's entry to active duty in 
April 2006 was aggravated, i.e., 
permanently increased in severity 
beyond the natural progression, during 
his military service? 

(B)  Is it at least as likely as not 
that any currently diagnosed left knee 
disorder is a direct result of any 
incident of the Veteran's military 
service?

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner must specifically note in the 
examination results that the claims folder 
has been reviewed.  In offering the 
impressions in the examination report, the 
examiner must specifically acknowledge and 
discuss the Veteran's contentions including 
his report of aggravation and continuity of 
symptoms since service.  All findings and 
conclusions should be set forth in a 
legible report.

3.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


